EXHIBIT 2.2 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER BY AND AMONG AFFYMETRIX, INC. EXCALIBUR ACQUISITION SUB, INC., EBIOSCIENCE HOLDING COMPANY, INC. AND THE SECURITYHOLDERS’ REPRESENTATIVE NOVEMBER 29, 2011 TABLE OF CONTENTS ARTICLE I THE MERGER 2 Certain Definitions 2 The Merger 15 Closing 15 Closing Deliveries 15 Effective Time 17 Effect of the Merger 17 Certificate of Incorporation and Bylaws 18 Directors and Officers 18 Effect on Company Common Stock and Company Options 18 Funding of Escrow and Reserve; Surrender of Certificates in Exchange for Payments and Payment of Company Options 20 No Further Ownership Rights in the Company Common Stock or Company Options 22 Lost, Stolen or Destroyed Certificates 22 Tax Consequences 23 Withholding Rights 23 Taking of Necessary Action; Further Action 23 Initial Working Capital Adjustments 23 Determination of Effective Time Net Working Capital 24 Working Capital Adjustment 25 Adjusted Net Cash Adjustment 25 Spreadsheet 27 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 27 Organization, Standing and Power 27 Subsidiaries 28 Capital Structure 28 Authority; Noncontravention 30 Financial Statements 31 Undisclosed Liabilities 31 i TABLE OF CONTENTS (continued) Absence of Certain Changes 31 Litigation 31 Restrictions on Business Activities 32 Compliance with Laws; Governmental Permits 32 Title to Property and Assets 32 Real Estate 33 Intellectual Property 33 Environmental Matters 34 Taxes 36 Employee Benefit Plans and Employee Matters 38 Insurance 40 Transaction Fees 40 Material Contracts 40 Customers and Suppliers 42 Bank Accounts 42 Government Funding 43 Products 43 Books and Records 43 No Other Representations or Warranties 43 ARTICLE III REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND SUB 43 Organization, Standing and Power 44 Authority; Noncontravention 44 No Prior Sub Operations 44 Financing 45 ARTICLE IV CONDUCT PRIOR TO THE EFFECTIVE TIME 45 Conduct of Business of the Company 45 Restrictions on Conduct of Business of the Company 46 ARTICLE V ADDITIONAL AGREEMENTS 49 Stockholder Consent 49 Confidentiality; Public Disclosure 50 Regulatory Approvals 50 ii TABLE OF CONTENTS (continued) Commercially Reasonable Efforts; Notice of Certain Events 52 Access to Information 53 Expenses 53 Parachute Payment Waivers 53 Section280G Stockholder Approval 53 Continuing Employee Benefits 53 Tax Matters 54 Directors’ and Officers’ Insurance 56 No Solicitation 58 Financing 59 Termination of 401(k) Plan 61 Financing Source Provisions. 61 ARTICLE VI CONDITIONS TO THE MERGER 62 Conditions to Obligations of Each Party to Effect the Merger 62 Additional Conditions to Obligations of the Company 62 Additional Conditions to the Obligations of Acquiror 63 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 64 Termination 64 Effect of Termination 66 Amendment 66 ARTICLE VIII INDEMNIFICATION 66 Survival of Representations and Warranties and Covenants 66 Indemnification 67 Indemnifiable Damage Deductible; Other Limitations 67 Adjustment to Escrow Amount 69 Securityholders’ Representative 71 Third-Party Claims 72 Escrow Release 73 Allocation of Taxes 73 ARTICLE IX GENERAL PROVISIONS 73 iii TABLE OF CONTENTS (continued) Notices 73 Interpretation 75 Counterparts 75 Entire Agreement; Parties in Interest 75 Assignment 76 Severability 76 Remedies Cumulative 76 Governing Law 76 Rules of Construction 77 WAIVER OF JURY TRIAL 77 Waiver of Conflicts 77 Attorney-Client Privilege 77 Exhibits ExhibitA- Certificate of Merger ExhibitB - Form of Escrow Agreement ExhibitC -Form of FIRPTA Certificate ExhibitD - Form of Stockholder Consent ExhibitE- Form of Non-Competition and Non-Solicitation Agreement Annexes Annex A List of Persons executing Non-Competition and Non-Solicitation Agreements Annex BList of Key Employees Annex CList of Persons executing the Stockholder Consent Schedules Schedule 6.3(g)Required Consents iv Agreement and Plan of Merger This AGREEMENT AND PLAN OF MERGER is made and entered into as of November 29, 2011 (the “Agreement Date”), by and among Affymetrix, Inc., a Delaware corporation (“Acquiror”), Excalibur Acquisition Sub, Inc., a Delaware corporation and wholly owned subsidiary of Acquiror (“Sub”), eBioscience Holding Company, Inc., a Delaware corporation (the “Company”), and, solely with respect to Sections 1.17,
